                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

ANTHONY GRIFFIN, Reg. #19410-075                                                  PLAINTIFF

v.                               Case No. 2:16-cv-00139-KGB

BUREAU OF PRISONS, et al.                                                      DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Anthony Griffin’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 24th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
